Title: From John Adams to Caleb Newbold, 11 June 1798
From: Adams, John
To: Newbold, Caleb,Ridgway, Israel


To the Grand Jury of the County of Burlington
Gentlemen
Philadelphia June 11. 1798


I read with Pleasure in this Address your declaration that it is an Untruth, that the People of America are divided the United States are a divided People, that they have long known and happily experienced the Blessings resulting from a Constitution founded on the Will and Consent of the People, that you admire with Gratitude the Administration of it, and, that you are determined never to see it abused, or the American name traduced with Impunity.
The best Criterion by which a Republick is to be tryed, and the most infallible Judgment of its duration is to be formed, from its Unanimity against foreign Influence and foreign Hostility. The Moment a Party is formed abandoned enough to resort to foreign Influence for support, that Moment may be considered as the commencement of the decline and fall of a Republick.

John Adams